            Case 6:20-cr-00023-ADA Document 1 Filed 01/13/20 Page 1 of 5




                                                                                   '
                UNITED STATES DISTRICT COURT                                              'L b
                            WESTERN DISTRICT OF TEXAS                                   JuN13
                                                                                              2020
      UNITED STATES OF AMERICA


                                                       CRIMINAL COMPLAINT
      ANDRE OMAR MARTIN (1)
      JESSE SOLOMON DOMINGUES (2)
      MARCUS TREVIN WOODS (3)                                                      ,     ,    6t J(
                                                       CASE NUMBER:          tU   LL'    J

      I,   the undersigned complainant being duly sworn, state the following is true and

correct to the best of my knowledge and belief.

      On or about January 11, 2020, in Bell County, in the Western District of Texas

defendant(s), aided and abetted by each other, intentionally and knowingly entered

or attempted to enter a bank, credit union, or savings and loan association, or any

building used in whole or in part as a bank, credit union, or as a savings and loan

association! with intent to commit in such bank, credit union! or in such savings

and loan association, or building, or part, thereof, so used, any felony affecting

such bank, credit union, or such savings and loan association and in violation of

any statute of the United States, or any larceny,    in violation   of Title 18, United States

Code, Sections 2 and 2113(a).

       I   further state that   I   am a(n) Task Force Officer, Federal Bureau               of

Investigation, and that this complaint is based on the following facts:

       SEE ATTACHED AFFIDAVIT
              Case 6:20-cr-00023-ADA Document 1 Filed 01/13/20 Page 2 of 5




continued on the attached sheet and made a part hereof: YES



                                         JQE'1-1 FJL.RTask Force Officer
                                        1ederaI BJretiof Investigation

Sworn to before me and subscribed in my presence,

January 13, 2020
Date
Jeffrey C. Manske
U.S. Magistrate Judge
Name & Title of Judicial Officer
          Case 6:20-cr-00023-ADA Document 1 Filed 01/13/20 Page 3 of 5




                                           United States District Court

                                    Western District of Texas, Waco Division




1.   Your Affiant is   a                                                  of Investigation (FBI), United
                           Task Force Officer (TFO) with the Federal Bureau
     States Department of Justice.     have been employed as Texas Peace Officer for 22 years and
                                            I



     assigned as a TFO with the FBI 2.5 years. Your Affiant is currently assigned to the San Antonio
     Division, Waco Resident Agency (WRA) in Waco, Texas. Your Affiant is currently assigned to the
     Violent Crimes Task Force with responsibilities to investigate violent crimes, public corruption,
     major thefts, robbery, and enforcing federal criminal statutes. As part of these duties, your Affiant
     has become involved in the investigation of suspected violations of Title 18, United States Code,
     §   2113(a). The facts in this affidavit come from your Affiant's personal observations, his training
     and experience, and information obtained from other law enforcement officers and witnesses.
2.   The statements contained in this affidavit are based on information provided to your Affiant by
   other law enforcement officers who investigate these types of crimes and through his personal
   investigation. Your Affiant has set forth herein the facts I believe are necessary to establish
   probable cause that said violation does exist.
3. Since this affidavit is being submitted for the limited purpose of securing an arrest warrant, your
   Affiant has not included each and every fact known to him concerning this investigation. Your
   affiant has set forth only facts that believe are necessary to establish probable cause.
                                                I




                                        Background of the Investigation

1.   The Federal Bureau of Investigation has been conducting an ongoing investigation in the theft of
     money from ATM's around the State of Texas. The           FBI has    obtained information that the persons
     responsible for these thefts originate from the Houston, Texas area.
2.   On the 11th of January, 2020, at approximately 3:05 am, the Harker Heights Police Department
     received   a   report of   a   burglary alarm call at the Chase Bank located at 201 East Central Texas
     Expressway, Harker Heights, Texas. This location is within the Waco Division of the Western
     District of Texas. Officers were informed that the alarm was coming from the Automatic Teller
     (ATM) located on the bank property. The alarm company remotely logged into the video
     surveillance system that monitored the banks security cameras and provided the Harker Heights
     Police Dispatcher information that there were three males attempting to break into the ATM. The
     description of the three males was provided to the responding officers as one black male wearing
     a navy blue sweat shirt, one black male wearing all black clothing and one Hispanic male wearing

     all black clothing.
3.   Upon their arrival to the ATM, responding officers found      white Ford F350 with the engine
                                                                           a

     running hooked to the ATM by a large steel tow chain with tow hooks. The chain was pulled tight
     by the truck. The ATM machine face had been pried open and an attempt was made to gain entry
     into the ATM. Officers began to process the scene when they discovered that the white Ford F350
          Case 6:20-cr-00023-ADA Document 1 Filed 01/13/20 Page 4 of 5




     was stolen from the City of Belton, Texas. Officers located           a   cellular telephone on the driver's
     floorboard of the truck. The cellular telephone had a clear case on it with a visible State of Texas
     issued identification card with the photo and name of ANDRE OMAR MARTIN displayed on it.
     Officer also located a blue crow bar inside the truck used to pry the ATM open. Officers canvassing
     the area located three gloves, a black face mask and a navy blue sweater lying in the yard on
     Indian Oaks Drive.
4.   While canvassing the neighborhood around the Chase Bank, Officer Ragaisis stopped three males
     matching the description given by the dispatcher. Officer Ragaisis detained the three males and
     identified them as ANDRE OMAR MARTIN,              JESSE   SOLOMON DOMINGUES and MARCUS TREVIN
     WOODS.
5.   ANDRE OMAR MARTIN, a black male whose Texas issued                 identification card was found inside the
     Ford F350 that was hooked to the ATM, was wearing             a   navy blue hoodie that matched clothing
     worn during the burglary of the ATM and a do-rag on his head black pants and black shoes. ANDRE
     OMAR MARTIN's shoes were covered with mud. Officers located a pair of grey and black work
     gloves that are believed to have been shed by ANDRE OMAR MARTIN while fleeing the scene in
     the yard on Indian Oaks Drive. ANDRE OMAR MARTIN could not offer a reason for being in the
     area nor provide   a   connection to the area.
6.   JESSE SOLOMON DOMINGUES,            a   Hispanic male, was wearing        a   white T-shirt, blue jeans, black
     shoes and glasses. Officers located      a   pair of white gloves with orange palms in      JESSE   SOLOMON
     DOMINGUES' pockets that matched ones later observed on surveillance footage as being worn by
     the Hispanic male who was wearing glasses on the surveillance footage. Officers located a navy
     blue sweater during a canvass that is believed to have been shed byJESSE SOLOMON DOMINQUES
     while fleeing the scene. JESSE SOLOMON DOMINGUES could not offer a reason for being in the
     area nor provide a connection to the area.
7.   MARCUS TREVIN WOODS, a black male, was wearing a black sweat shirt, black sweat pants with
     a white marking down each side and white shoes. A search of MARCUS TREVIN WOODS' person
     found one black and grey work glove in his packet. The glove found in MARCUS TREVIN WOODS
     pocket, matched the one found in the yard on Indian Oaks Drive and was for the opposite hand.
     MARCUS TREVIN WOODS shoes were also covered with mud. MARCUS TREVIN WOODS could not
     offer a reason for being in the area nor provide a connection to the area.
8.   Your Affiant advised ANDRE OMAR MARTIN and MARCUS TREVIN WOODS of their Miranda
     Warning. ANDRE OMAR MARTIN and MARCUS TREVIN WOODS provided conflicting information
     as to the reason they traveled from Houston, Texas to Harker Heights, Texas and could offer no
     explanation for being in the area where they were detained. ANDRE OMAR MARTIN denied
     leaving his cell phone inside the white Ford F350.
9.   Your Affiant advised JESSE SOLOMON DOMINGUES of his Miranda warning and he elected to talk
     with your Affiant.JESSE SOLOMON DOMINGUES told your Affiant that he (ANDRE OMAR MARTIN)
     and MARCUS TREVIN WOODS traveled from Houston, Texas to the Killeen area for the purpose of
     burglarizing ATM5. JESSE SOLOMON DOMINGUES told your Affiant that the three of them used a
     crow bar to break open the ATM. They then hooked the chain to the ATM and attempted to open
     it by ripping the insides of the machine out. JESSE SOLOMON DOMINGUES told your Affiant that
     it was taking too long to breach the ATM so they abandoned the attempt and fled the area. JESSE
           Case 6:20-cr-00023-ADA Document 1 Filed 01/13/20 Page 5 of 5




        SOLOMON DOMINQ.UES told your Affiant that they had broken into other ATMs in the Central
        Texas area and that they had stolen approximately $140,000. JESSE SOLOMON DOMINGUES was
        shown surveillance images from an ATM theft that occurred in Temple, Texas.      JESSE   SOLOMON
        DOMINGUES identified the person in the surveillance image as MARCUS TREVIN WOODS. JESSE
        SOLOMON DOMINGUES told your Affiant that the ATM theft took place in Temple, Texas.
   10. Chase Bank is a federal insured banking institution. The ATM is erected with the boundary    of the
        property that is under the custody and control of Chase Bank.




                                                   Conclusion


   4.   Based upon the aforementioned facts, there is probable cause to believe         that one or more
        violations of 18 United States Code, § 2113(a) have been committed by ANDRE OMAR MARTIN.
   5.   Based upon the aforementioned facts, there is probable cause to believe that one or more
        violations of 18 United States Code,   §   2113(a) have been committed by       JESSE    SOLOMON
        DOMINGUES.
   6.   Based upon the aforementioned facts, there is probable cause to believe that one or more
        violations of 18 United States Code, § 2113(a) have been committed by MARCUS TREVIN WOODS
   7.   Based upon the aforementioned facts, there is probable cause to believe that ANDRE OMAR
        MARTIN, JESSE SOLOMON DOMINGUES and MARCUS TREVIN WOODS conspired together to
        commit a violation of 18 United States Code § 2113(a).
   8.   Accordingly, your Affiant respectfully requests that an arrest warrant be issued for ANDRE OMAR
        MARTIN.
   9.   Accordingly, your Affiant respectfully requests that an arrest warrant be issued for        JESSE

        SOLOMON DOMINGUES.
   10. Accordingly, your Affiant respectfully requests that an arrest warrant be issued for MARCUS
        TREVIN WOODS.



FURTHER AFFIANT SAYETH NAUGHT.



                                                       JD&fTH   FlED   Lisk   Force Officer
                                                        Federa,ureau of Investigation

        SWORN TO AND SUBSCRIBED before me on the                day of January, 2020.




                                                        JE1FEY c(>PIANSKE
                                                        L.frKTED STATES MAGISTRATE JUDGE
